Judge Owsley
delivered the opinion of the court.
This case turns upon the correctness of the decision of the court below, in admitting as evidence, a copy of a deed, taken from the records of the county court of Mason.
The deed purpofts to have been sealed and delivered in June, 1789, and proved before the general Court at Rich-Virginia, in November, 1805, by two of the subscribing witnesses, and upon the certificate of that proof, and the path of the other subscribing witness, was admit-tecj to recor(j by ⅛6 clerk of the Mason countv court, in Prober, 1815.
The deed, thus proven and recorded, is clearly, accord-⅛t0 *'ie Hws of this country, invalid as to creditors and purchasers, and as the authority, conferred upon clerks', to take the proof and admit to record deeds of conveyance, &*ven f°r the benefit of creditors, we are of opinion that, unless the proof is "Taken, and the 4^ed lodged to be recorded, so as to be valid against purchasers and creditors, certificate of the clerk cannot per se authorise a copy from his office to be used as evidence of the due execution of the deed.
Because, therefore, the copy was admitted as evidence, judgment must be reversed with cost, the cause re* for further proceedings not inconsistent with thjs opinion. ' ' '